Citation Nr: 1750511	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for right foot neuropathy.

4.  Entitlement to service connection for left foot neuropathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel

INTRODUCTION

The Veteran had active duty service from November 1948 to May 1952.  His DD-214 also notes that the Veteran had a prior year of service; however, that period of service is unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right shoulder disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right or left foot disorder, including neuropathy, that manifested in service or that is otherwise related thereto.  


CONCLUSIONS OF LAW

1.  A right foot disorder, including neuropathy, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  
2.  A left foot disorder, including neuropathy, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board acknowledges that the Veteran stated that VA performed only an x-ray in connection with his April 2012 VA foot neuropathy examination and did not perform an MRI of his feet.  However, during the Veteran's April 2012 VA examination, the examiner performed x-ray testing, as well as sensory and neurological testing.  Neuropathy was not found.  In this case, the Board finds that the testing performed during the April 2012 examination was adequate and that all testing relevant for diagnosing foot neuropathy was performed.

Neither the Veteran nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has stated that it was bitter cold and snowy during his service on the front line in North Korea in November and December 1950.  He has indicated that his combat boots were continually wet from the snow and cold and noted that he would put his socks under his arm pits in an attempt to dry them out.  He has also reported that his feet frequently froze and tingled during that time period.  The Veteran has claimed that he has suffered from a gradual numbness of the feet and a loss of coordination as a result of these in-service conditions and now must concentrate on where he is putting his feet when walking.  He has also stated that he experiences unexpected foot pain.

In this case, the Veteran's service treatment records show that he was treated for athlete's foot in June 1949 and for a lesion on the left foot in October 1949.  There are no further notations or treatments regarding the Veteran's feet, and his May 1952 discharge examination did not reveal any foot condition.

In December 2010, the Veteran had a normal diabetic foot evaluation at a VA Medical Center.  At another diabetic foot evaluation in October 2011, decreased sensation of the feet was reported.  In October 2012, a diabetes foot evaluation again found evidence of sensory loss or decreased circulation in the feet.  However, during an appointment in January 2013, an evaluation of the feet showed no skin breakdown with adequate sensation.

Diabetic neuropathy is listed as an active medical problem or as past medical history in the Veteran's VA Medical Center records on several occasions.

In April 2012, the Veteran was afforded a VA examination in connection with his claim.  At that time, he reported that he experienced a cold weather injury during service due to the freezing temperatures and/or snow present during his service.  He reported that he was currently experiencing intermittent foot pain which would resolve spontaneously, but denied having any numbness or tingling.  However, the report later noted the presence of mild tingling bilaterally.  The examiner found that there were no other reported abnormalities of the feet, and sensory and reflex testing was normal.  An x-ray performed at that examination found bilateral heel spurs.

After a review of the medical records and a physical examination, VA examiner opined that the bilateral heel spurs were less likely than not due to service.  She also found no documentation of neuropathy of the feet in the service treatment records and stated that there was no evidence in the service treatment records or VA medical records or in the pathological evidence to support a finding of a cold injury to the bilateral feet.

The Board notes that the Veteran has claimed that that he has neuropathy that is due to a residual cold weather injury and that he has experienced symptoms since his service in North Korea.  He is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the April 2012 VA examiner's opinion is more probative in assessing whether the Veteran has a current cold weather residual injury and whether that disorder is related to service.  The April 2012 VA examiner considered the Veteran's reported medical history and complaints and performed a physical examination, yet found no residual cold weather injury or neuropathy present.  The April 2012 examiner provided an opinion that was based on a review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and the examiner's own medical knowledge and training.   Further, this opinion is supported by the VA medical records, which do not indicate the diagnosis or treatment of a residual cold weather injury or disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have neuropathy or any other residual of a cold weather injury to the foot, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).   

With regard to the notations of diabetic neuropathy in the Veteran's VA medical records, the Board observes that such notations pertain to symptoms related to his diabetes mellitus and not exposure to cold weather during service.  The Veteran is not service-connected diabetes mellitus; therefore, service connection cannot be granted on a secondary basis.  Further, while foot evaluations in 2011 and 2012 showed decreased sensation or circulation of the feet, the Veteran's 2010 and 2013 evaluations were normal, as was all testing performed at his 2012 VA examination.

With regard to the bilateral heel spurs diagnosed at the April 2012 VA examination, the Board notes that the Veteran has not made a claim for bilateral heel spurs.  Moreover, the April 2012 VA examiner opined that the disorder was not related to the Veteran's military service.

The Board further acknowledges that the Veteran's statements have raised the issue of an injury incurred during combat.  The Board notes that, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board also notes that the existence of the in-service injury is not at issue in this case.  Rather, there is no diagnosis of neuropathy or another foot disorder due to cold weather exposure.  Thus, the provision does not assist the Veteran in this case.

As the weight of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims are denied. 


ORDER

Service connection for right foot neuropathy is denied.

Service connection for left foot neuropathy is denied.


REMAND

The Veteran was afforded VA examinations in connection with his claims for a right shoulder disorder and a left knee disorder in April 2012.  However, the Board finds these examinations were inadequate and that additional medical opinions are needed.  

The examiner's negative nexus opinion with regard to the Veteran's right shoulder and left knee claims were based upon the lack of evidence in the Veteran's service treatment records and VA medical records and the pathological evidence.  However, the Board finds that it would have been helpful if the examiner had provided further rationale, such as how these disorders typically present or develop, especially as the Veteran has offered testimony regarding a potentially traumatic injury and his current disorders involve degenerative changes.  

Additionally, the Veteran has stated that he injured his shoulder and knee in Korea after a machine gun ratchet slipped and hit his shoulder, causing his knee to hit the truck he was unloading.  He also explained that he did not go to a medic because he did not realize how injured he was then and that time was a factor, as it was a combat situation.  The Veteran's testimony should also specifically be considered in the medical opinion.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right shoulder disorder is related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current right shoulder disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

In rendering this opinion, the examiner should also consider the Veteran's statement that he injured his right shoulder after a machine gun hit his shoulder in Korea while he was unloading it from a truck.  The Veteran has stated that he did not go to a medic for the issue because time was an issue during combat and he did not realize how injured he was at that time.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's left knee disorder is related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current left knee disorder present and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

In rendering this opinion, the examiner should also consider the Veteran's statement that he injured his left knee after hitting his knee on a truck while he was unloading a heavy machine gun.  The Veteran has stated that he did not go to a medic for the issue because time was an issue during combat and he did not realize how injured he was then.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


